Citation Nr: 0705539	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to September 16, 2004 for lumbar spine degenerative 
joint disease.

2.  Entitlement to an initial rating in excess of 20 percent 
from September 16, 2004 for lumbar spine degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1991 to February 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of decision was issued in January 2002.  The 
veteran's notice of disagreement was received in January 
2003.  A statement of the case was issued in April 2004, and 
a substantive appeal was received in May 2004. 

The issue on appeal was originally scheduled for a hearing 
before a Veterans Law Judge in February 2005.  The veteran 
failed to appear for the scheduled hearing. 

By rating decision in November 2001, the RO granted service 
connection for lumbar spine degenerative joint disease, and 
assigned a 10 percent disability rating, effective February 
12, 2000.  The veteran appealed the initial disability rating 
assigned.  In a November 2004 rating decision, the RO 
assigned a 20 percent rating, effective September 16, 2004.  
Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to September 16, 2004, lumbar spine degenerative 
joint disease was manifested by slight limitation of motion.  

2.  From September 16, 2004, lumbar spine degenerative joint 
disease is manifested by forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
with findings of functional loss due to pain, weakness, and 
fatigue.  

CONCLUSIONS OF LAW

1.  Prior to September 16, 2004, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for lumbar 
spine degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 5292, 5296 (in effect 
prior to September 26, 2003), 5242 (2006).

2.  After September 16, 2004, the criteria for entitlement to 
a disability evaluation in excess of 20 percent for lumbar 
spine degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The October 2001 and May 2001 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claim as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the October 2001 and May 2001 VCAA letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the October 2001 and May 2001 letters were sent to 
the appellant prior to the November 2001 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided October 2001 and 
May 2001 letters with notice of what type of information and 
evidence was needed to substantiate the claim for service 
connection, but there has been no notice of the types of 
evidence necessary to establish a disability rating for his 
disability claim or the effective date of the disability.  To 
the extent that such notice may be deficient in any respect, 
the matter is effectively moot in light of the following 
decision which finds that the preponderance of the evidence 
is against the veteran's claim for a higher rating.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded thorough VA examinations in April 2000 
and September 2004, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine degenerative 
joint disease warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
November 2004 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion; a 20 percent 
rating for moderate limitation of motion; and 40 percent 
rating for severe limitation of motion.

Under Diagnostic Code 5295 for lumbosacral strain, a 10 
percent rating is awarded with characteristic pain on motion; 
and a 20 percent rating is in order with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum schedular rating 
of 40 percent is awarded when disability from lumbosacral 
strain is severe, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  


        Rating Prior to September 16, 2004

Various VA clinical records from March 2000 to April 2000 
show that the veteran was treated for chronic low back pain.  
X-rays showed osteophytes in the L4-5 region.  Treatment 
consisted of ultrasounds, massage therapy, and stretches.   
On VA general medical examination in April 2000, the 
veteran's posture and gait were normal, and he was diagnosed 
with degenerative joint disease of the lumbar spine.

The veteran was also afforded a VA orthopedic examination in 
April 2000.  He reported that there was constant discomfort 
in the back which increased on prolonged standing, walking, 
or running.  The veteran also noted stiffness in the back in 
the mornings.  There were no flare ups reported and no 
assistive devices used.  Back flexion was 95 degrees and 
extension was 20 degrees.  Right and left flexion were at 30 
degrees.  Right and left rotation were at 35 degrees.  There 
was no pain noted upon motion of the spine.  It was further 
noted that pain from standing and walking did not limit 
motion or function.  There was no muscle spasm and no 
weakness, but tenderness over the lumbar area was noted.   
The examiner continued that there were no postural 
abnormalities or fixed deformities, and that the musculature 
of the back was symmetrical with no atrophy.  Neurologically, 
there were no focal deficits.  Straight leg raises were 
negative bilaterally.  X-rays of the lumbar spine revealed 
minimal narrowing of L4-5 with osteophytes present at L4-5.  
The veteran was diagnosed with degenerative joint disease of 
the lumbar spine.        

The evidence for this period does not include further 
treatment records pertaining to the veteran's spine.

Based on the April 2000 examination, in a November 2001 
rating decision, the RO granted service connection for lumbar 
spine degenerative joint disease, effective February 12, 
2000, which was before the effective date of the change in 
regulations.  The RO rated the veteran's spine under 
Diagnostic Code 5003-5292 pursuant to the old rating criteria 
in effect before September 26, 2003.  The Board must 
determine whether an increased rating is warranted under both 
the new and old criteria because the revisions in the rating 
criteria became effective during the pendency of the appeal.   

Under the old criteria, there is no medical evidence to 
warrant a rating in excess of 10 percent.  Only slight 
limitation of motion was noted at the April 2000 VA 
examination.  Accordingly, a higher evaluation is not 
warranted pursuant to Diagnostic Code 5292.  Further, a 
higher rating under Diagnostic Code 5295 is also not 
warranted because there was no objective medical finding of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.

Under the new criteria, there was no medical evidence to 
warrant a 20 percent rating or higher under the general 
formula.  There were no objecting findings of forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees.  In 
fact, the April 2000 VA examination report indicates that the 
veteran retained good functional use and range of motion, 
with only slight limitation.  The VA examination showed that 
there was no pain upon range of motion.  Also, there was no 
evidence of intervetebral disc syndrome to warrant a rating 
based on incapacitating episodes.  

The Board acknowledges the representative's statement 
received in January 2005 that the RO failed to consider 
whether the veteran was entitled to an increased rating based 
on functional loss.  The Board notes that the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, is not 
warranted because the VA examination report clearly indicates 
that there was no additional functional loss due to pain, 
weakness, fatigue, or incoordination.

Therefore, a preponderance of the evidence is against a 
higher rating for lumbar spine degenerative joint disease 
prior to September 16, 2004.

        Rating From September 16, 2004

The Board also finds that the preponderance of the evidence 
is against a rating in excess of 20 percent from September 
16, 2004.  For this period, lumbar spine degenerative joint 
disease has been rated under the provisions of Diagnostic 
Code 5242 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran was afforded another VA examination in September 
2004.  He reported weekly flare ups that some times lasted 
several hours.  He indicated that he treated flare ups with 
decreased activity.  Examination of the back showed flexion 
was 75 degrees, extension was 30 degrees, lateral bend was 30 
degrees bilaterally, and rotation was 60 degrees.  The 
examiner noted that the veteran could walk on his heels and 
toes, and climb on the examination table without difficulty.  
Neurologically, there was an area of decreased sensation over 
the lateral aspect of the right leg, but the examiner noted 
that there was no weakness and that patellar tendon and 
Achilles reflexes were normal.  There was no atrophy of 
either calf.  Straight leg raising was negative.  X-rays of 
the lumbar spine were normal.  The diagnosis was lumbago 
without sciatica.  The examiner further noted that the 
veteran did not have degenerative disc disease.  He indicated 
that the veteran had pain, fatigue, weakness, and lack of 
endurance with repetitive use of his back during the 
examination.  

On review of the evidence pertaining to this period, the 
Board concludes that a higher evaluation is not warranted.  
In order the warrant an evaluation in excess of 20 percent 
under the old diagnostic criteria for this period, the 
evidence must demonstrate severe limitation of motion; or, 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
spaces, or some of those symptoms with abnormal mobility on 
forced motion.  No such findings were indicated during the 
September 2004 VA examination, which is the only medical 
evidence of record pertaining to this period.  

The evidence also demonstrates that a higher evaluation is 
not for application under the new diagnostic criteria.  In 
this regard, the Board notes that in order to warrant a 
higher evaluation, there must be evidence forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees.  On 
examination in September 2004, the veteran had forward 
flexion of 75 degrees, with a combined range of motion of the 
thoracolumbar spine greater than 120 degrees.  In sum, the 
veteran is shown to retain good range of motion of the spine, 
despite the finding of pain, fatigue, weakness, and lack of 
endurance with repetitive use.  In fact, the RO clearly 
indicated that the increased evaluation granted in November 
2004 was based in part on those findings.  The Board agrees 
there is persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant the currently 
assigned 20 percent evaluation.  DeLuca v. Brown, supra.  

The Board observes that the veteran has reported pain and 
stiffness.  However, functional use of the thoracolumbar 
spine does not approximate the functional equivalent of 
severe limitation of motion of the lumbar spine, or 
functional restriction to forward flexion of 30 degrees or 
less.  Accordingly, the Board concludes that an evaluation in 
excess of 20 percent is not warranted for lumbosacral 
degenerative joint disease.

The Board also notes that there is no indication that the 
veteran has intervertebral disc syndrome of the lumbar spine.  
Moreover, there is no evidence that the veteran suffers from 
incapacitating episodes, so the criteria for evaluating his 
spine disability based on incapacitating episodes is 
inapplicable.  In sum, neither the veteran's actual range of 
motion nor his functional restriction with use warrants an 
evaluation in excess of that currently assigned. 

The Board observes that the veteran is competent to report 
that his disability is worse.  However, he is not a medical 
professional and his opinion is not competent in regard to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Rather, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that higher 
evaluations are not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to September 16, 2004 for lumbar spine degenerative 
joint disease is denied.

Entitlement to an initial rating in excess of 20 percent from 
September 16, 2004 for lumbar spine degenerative joint 
disease is denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


